       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ROBIN L. H.,

                                     Plaintiff,
                                                                   5:19-CV-01573(TWD)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
_____________________________________________

APPEARANCES:                                                OF COUNSEL:


ROBIN L. H..
Plaintiff, pro se
121 Wilson Avenue
Liverpool, NY 13088

U.S. SOCIAL SECURITY ADMIN.                                 KEVIN M. PARRINGTON, ESQ.
OFFICE OF THE GENERAL COUNSEL                               Special Assistant U.S. Attorney
 Counsel for Defendant
JFK Federal Building, Room 625
New York, NY 10278


THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                      DECISION and ORDER

I.     INTRODUCTION

       This matter is presently before the Court to consider whether this action, which is an appeal

from an unfavorable determination of the Social Security Administration regarding Plaintiff’s

disability, should be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure based

upon pro se Plaintiff’s failure to prosecute. Defendant has moved for dismissal. (Dkt. No. 13.) For

the reasons that follow, the Court grants Defendant’s Motion to Dismiss (Dkt. No. 13) and dismisses
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 2 of 20




Plaintiff’s Complaint (Dkt. No. 1) with prejudice.

II.     PROCEEDINGS TO DATE

        Plaintiff commenced this action pursuant to 42 U.S.C. §405(g) for review of an adverse

decision of the Commissioner of Social Security by the filing of a Complaint on December 19, 2019.

(Dkt. No. 1.) The Clerk provided Plaintiff with a copy of the Court’s Pro Se Handbook, Local Rules,

and Notice. (Dkt. No. 5.) A Consent to the Jurisdiction of the Magistrate Judge was also filed. (Dkt.

No. 8.) The Commissioner then filed the certified administrative record on March 23, 2020, and

served it on Plaintiff as directed by the Court. (Dkt. Nos. 10, 11; Text Notice 3/24/2020.) Thereafter,

the Court issued a Text Notice on April 2, 2020, notifying Plaintiff that her brief was due May 7, 2020.

(Text Notice 4/2/2020.) When Plaintiff’s brief was not received by the due date, the Court issued a

Text Order on May 26, 2020, which sua sponte extended Plaintiff’s time to file her brief by June 15,

2020. (Dkt. No. 12.) That Text Order also noted for Plaintiff that pursuant to the Northern District of

New York’s General Order 18, “‘a party’s brief may be its only opportunity to set forth arguments that

entitle the party to a judgment in its favor. The failure to file a brief by either party may result in the

consideration of the record without the benefit of the party’s arguments. In the event a plaintiff fails to

submit a brief, the defendant may file a motion to dismiss for failure to prosecute, pursuant to Federal

Rule of Civil Procedure 41(b), and the action may be dismissed with prejudice on the basis of the

plaintiff's failure to file a brief.’” Id. (citing N.D.N.Y. General Order 18). The Court further directed

that “if plaintiff fails to file a brief by 6/15/2020, defendant should file a motion to dismiss pursuant to

General Order 18 by 6/30/2020.” Id.

        Thereafter, when Plaintiff again did not file her brief as directed, Defendant filed the present

Motion to Dismiss for Failure to Prosecute on June 23, 2020. (Dkt. No. 13.) Plaintiff was directed to


                                                      2
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 3 of 20




file her response to the motion by July 20, 2020. Id. However, as of the date of this Decision and

Order, Plaintiff has failed to file a response to the motion. Plaintiff has also failed to file a brief, or

request an extension of any of the deadlines set by the Court. Plaintiff has likewise failed to contact the

Court with any further information; she has not indicated she intends to prosecute this case; and she has

not otherwise communicated with the Clerk regarding this action.

III.    DISCUSSION

        Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in its discretion,

dismiss an action based upon the failure of a plaintiff to prosecute the case, or to comply with the

procedural rules or orders of the court. Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370

U.S. 626 (1962). This power to dismiss may be exercised when necessary to achieve orderly and

expeditious disposition of cases. See Freeman v. Lundrigan, No. 95-CV-1190, 1996 WL 481534, at *1

(N.D.N.Y. Aug. 22, 1996) (Pooler, J.).1 Even though Rule 41(b) speaks only of a dismissal on a

motion by a defendant, courts have recognized that the rule does not abrogate a district court’s inherent

power to dismiss a complaint, sua sponte, for failure to prosecute. See Saylor v. Bastedo, 623 F.2d

230, 238-39 (2d Cir. 1980). It is also well-settled that the term “these rules” in Fed. R. Civ. P. 41(b)

refers not only to the Federal Rules of Civil Procedure but also to the local rules of practice for a

district court. See Tylicki v. Ryan, 244 F.R.D. 146, 147 (N.D.N.Y. 2006). In Social Security cases,

General Order 18, under the heading “NOTIFICATION OF THE CONSEQUENCES OF

FAILING TO FILE A BRIEF AS REQUIRED BY PARAGRAPH C.(1)(A-D)” (emphasis in

original), provides that an “[a]ction may be dismissed with prejudice on the basis of the plaintiff’s


        1
                The Court will provide pro se Plaintiffs with a copy of all of the unpublished decisions
cited in this Report-Recommendation in accordance with the Second Circuit’s decision in Lebron v.
Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

                                                       3
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 4 of 20




failure to file a brief.” N.D.N.Y. General Order 18. Also, Local Rule 41.2 provides that “Whenever it

appears that the plaintiff has failed to prosecute an action or proceeding diligently, the assigned judge

shall order it dismissed.” N.D.N.Y. L.R. 41.2(a).

       The correctness of a Rule 41(b) dismissal is determined in light of five factors: (1) the duration

of the plaintiff’s failure to comply with the court order (or the court’s procedural rules); (2) whether

plaintiff was on notice that failure to comply would result in dismissal; (3) whether the defendant is

likely to be prejudiced by further delay in the proceedings; (4) a balancing of the court’s interest in

managing its docket with the plaintiff’s interest in receiving a fair chance to be heard; and (5) whether

the judge has adequately considered a sanction less drastic than dismissal. Lucas v. Miles, 84 F.3d 532,

535 (2d Cir. 1996); United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004).

Moreover, although “a decision to dismiss stands a better chance on appeal if the appellate court has

the benefit of the district court’s reasoning” on each of the five factors, we do not “require the [district]

court to discuss the factors on the record.” Id.

       In considering the duration of Plaintiff’s failure to prosecute her claim, the Court notes that

Local Rule 41.2(a) of the Northern District of New York states that “the plaintiff’s failure to take

action for four (4) months shall be presumptive evidence of lack of prosecution.” N.D.N.Y. L.R.

41.2(a). Upon review of the docket, it appears that Plaintiff has failed to file anything since she

commenced the action on December 19, 2019, by filing the Complaint, a Motion to proceed in forma

pauperis, and the consent to the Magistrate Judge form. (Dkt. Nos. 1, 3, 8.) After not having any

further contact from Plaintiff either in person, by telephone, or by letter, the Court provided her with

two opportunities to file a brief and she did not do so. (Text Notice 4/2/2020; Dkt. No. 12.) Plaintiff

was warned that failure to file a brief would result in dismissal of the action. (Dkt. No. 12.) Despite


                                                      4
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 5 of 20




prodding from the Court, Plaintiff has not followed the Court’s Orders and directives after being given

opportunities to do so. Accordingly, the Court finds the first factor weighs in favor of dismissal.

       “The Second Circuit requires that the plaintiff receive adequate notice that the case could be

dismissed due to inaction.” Folk v. Rademacher, No. 00-CV-199S, 2005 U.S. Dist. LEXIS 32899, at

*10, 2005 WL 2205816, *4 (W.D.N.Y. Sept. 9, 2005) (citing Martens v. Thomann, 273 F.3d 159, 180-

81 (2d Cir. 2001). Here, Plaintiff failed to contact the Court or file a brief or request an extension after

being given an opportunity to do so by the Court. (Text Notice 4/2/2020; Dkt. No. 12.) As noted

above, Plaintiff was specifically notified by Text Order (Dkt. No. 12) that her failure to file a brief

would result in dismissal. See Nolan v. Primagency, Inc., No. 07 Civ. 134, 2008 U.S. Dist. LEXIS

31268, at *10, 2008 WL 1758644, at *3 (S.D.N.Y. Apr. 16, 2008) (“The Second Circuit has held that

where a court puts a plaintiff on notice that the court is considering dismissal, and a plaintiff fails to

file a document explaining the failures and outlining why the action should not be dismissed, this

element has been met.”) (citing Shannon v. General Elec. Co., 186 F.3d 186, 194-95 (2d Cir. 1999));

Europacific Asset Mgmt. Corp. v. Tradescape, Corp., 233 F.R.D. 344, 353 (S.D.N.Y. 2005) (“A

court’s prior warning of dismissal, and subsequent inaction by a plaintiff, weighs in favor of

dismissal.”). Thus, the second factor weighs in favor of dismissal.

       The third factor is also satisfied as further delay is likely to prejudice Defendant who has filed

required documents in accordance with General Order 18 and as directed by the Court. (Dkt. Nos. 10,

11, 13.) Due to Plaintiff’s inaction, nothing of substance has been completed in this case since the

filing of the administrative transcript (Dkt. No. 10) over six months ago. Therefore, the third factor

also weighs in favor of dismissal.

       Under the circumstances, the Court finds the need to alleviate congestion on the Court’s docket,


                                                      5
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 6 of 20




and move cases toward trial, outweighs Plaintiff’s right to receive a further chance to be heard in this

case. It is the need to monitor and manage cases such as this when one party refuses to participate that

delays the resolution of this and other cases, and that contributes to the Second Circuit’s relatively long

median time to disposition for social security cases.

       Finally, the Court has carefully considered sanctions less drastic than dismissal of Plaintiff’s

complaint and finds them to be inadequate under the circumstances.

IV.    CONCLUSION

       The Court’s records fail to reveal that any meaningful steps have been taken by Plaintiff to

pursue her claims in this action. Despite several orders from the Court directing Plaintiff to take

specific steps to pursue this action, Plaintiff has failed to comply and has provided no information to

the Court concerning any measures taken to continue the action, or from which the Court could

meaningfully gauge her level of persistence and enthusiasm for pursuing the action. Accordingly,

based upon Plaintiff’s failure to comply with directives from the Court or to file a brief, and after

considering the factors relevant to a dismissal under Rule 41(b) of the Federal Rules of Civil

Procedure, Defendant’s Motion to Dismiss (Dkt. No. 13) is granted and Plaintiff’s complaint is

dismissed with prejudice.

       WHEREFORE, it is hereby

       ORDERED that Defendant’s Motion to Dismiss (Dkt. No. 13) is GRANTED, and the

Complaint is DISMISSED with prejudice, for failure to prosecute; and it is further

        ORDERED that the Clerk provide Plaintiff with copies of Folk v. Rademacher, No. 00-CV-

199S, 2005 U.S. Dist. LEXIS 32899, 2005 WL 2205816 (W.D.N.Y. Sept. 9, 2005); Freeman v.

Lundrigan, No. 95-CV-1190, 1996 U.S. Dist. LEXIS 12296, 1996 WL 481534 (N.D.N.Y. Aug. 22,


                                                     6
       Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 7 of 20




1996); and Nolan v. Primagency, Inc., No. 07 Civ. 134, 2008 U.S. Dist. LEXIS 31268, 2008 WL

1758644 (S.D.N.Y. Apr. 16, 2008); and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff in accordance

with the Court’s local rules.

IT IS SO ORDERED.

Dated: October 26, 2020
       Syracuse, NY




                                                  7
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 8 of 20



                                                                                                           Page 1


Not Reported in F.Supp., 1996 WL 481534 (N.D.N.Y.)
(Cite as: 1996 WL 481534 (N.D.N.Y.))



                                                               Rule 41(b) of the Federal Rules of Civil Proce-
Only the Westlaw citation is currently available.          dure provides that a court may, in its discretion, dis-
                                                           miss an action based upon the failure of a plaintiff to
                                                           prosecute an action or comply with any order of the
    United States District Court, N.D. New York.
                                                           court. Link v. Wabash Railroad County Independent
          Millicient FREEMAN, Plaintiff,
                                                           School District, 370 U.S. 626 (1962). This power to
                           v.
                                                           dismiss an action may be exercised when necessary to
      Kevin LUNDRIGAN, C.O., Defendant.
                                                           achieve orderly and expeditious disposition of cases.
                                                           See Rodriguez v. Walsh, No. 92–Civ–3398, 1994 WL
           No. 96–CV–1190 (RSP/RWS).
                                                           9688, *1 (S.D.N.Y. Jan. 14, 1994) (citations omitted).
                  Aug. 22, 1996.

                                                               Additionally, this Court specifically cautioned
Millicient Freeman, Oriskany, NY, Pro se.
                                                           Freeman that her failure “to promptly notify the
                                                           Clerk's Office of any change in her address ... [would]
McLane and Smith, L.L.P., Utica, NY (Steven A.             result in the dismissal of the instant action.” See Dkt.
Smith, of counsel), for Defendant.                         No. 3 at 7.

                     ORDER                                    Moreover, a plaintiff has the duty to inform the
POOLER, District Judge.                                    Court of any address changes. As I have stated:
    *1 By Order dated February 5, 1996 (“Order”), I
approved the Order and Report–Recommendation of
                                                             It is neither feasible nor legally required that the
Magistrate Judge Ralph W. Smith, Jr., dated October
                                                             clerks of the district courts undertake independently
5, 1995, and dismissed this action as against Daniel
                                                             to maintain current addresses on all parties to
Middaugh, Michael Durant, Todd Egger, Robert
                                                             pending actions. It is incumbent upon litigants to
Stanton and Daryl Bourant. See Dkt. No. 11.
                                                             inform the clerk of address changes, for it is mani-
                                                             fest that communications between the clerk and the
     A copy of the Order was served on Freeman at her        parties or their counsel will be conducted princi-
last known address by regular mail on February 6,            pally by mail. In addition to keeping the clerk in-
1996. On February 12, 1996, the Order was returned           formed of any change of address, parties are obliged
to the Court marked “No Longer at This Facili-               to make timely status inquiries. Address changes
ty—Please Return to Sender.” See Dkt. No. 12.                normally would be reflected by those inquiries if
                                                             made in writing.
     On June 19, 1996, Steven A. Smith, Esq., attorney
for the defendant, filed an affidavit with the Court             Dansby v. Albany Cty Corr. Facility, No.
stating that he had attempted to serve a first set of      95–CV–1525, 1996 WL 172699, *1 (N.D.N.Y. Apr.
interrogatories on Freeman at the address listed on the    10, 1996) (Pooler, J.) (quoting Perkins v. King, No.
summons, and that it was returned to him by the Post       84–3310, slip op. at 4 (5th Cir. May 19, 1985) (other
Office marked “RTS” or return to sender. See Dkt. No.      citations omitted)); see generally Rule 41.2(b) of the
14.




                           © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 9 of 20
                                                                                      Page 2


Not Reported in F.Supp., 1996 WL 481534 (N.D.N.Y.)
(Cite as: 1996 WL 481534 (N.D.N.Y.))

Local Rules of Practice for the Northern District of
New York.


    This matter cannot proceed without notification
to the Court by Freeman of her current address.
Therefore, it is hereby:


    ORDERED, that this action is dismissed, See
Rule 41.2(b) of the Local Rules of Practice for the
Northern District of New York, and it is further;


    ORDERED, that the Clerk serve a copy of this
Order on Freeman by regular mail at her last known
address and on Steven A. Smith, Esq., attorney for the
defendant.


    *2 IT IS SO ORDERED.


N.D.N.Y.,1996.
Freeman v. Lundrigan
Not Reported in F.Supp., 1996 WL 481534
(N.D.N.Y.)


END OF DOCUMENT




                           © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
         Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 10 of 20



                                                                                                             Page 1


Not Reported in F.Supp.2d, 2005 WL 2205816 (W.D.N.Y.)
(Cite as: 2005 WL 2205816 (W.D.N.Y.))


                                                                This motion arises from a discovery ruling issued
                                                           by the Honorable Hugh B. Scott, United States Mag-
                                                           istrate Judge. On October 15, 2002, Defendants filed a
Only the Westlaw citation is currently available.
                                                           Motion to Compel Plaintiff to respond to their First
                                                           Set of Interrogatories because Plaintiff's initial re-
            United States District Court,
                                                           sponse had been inadequate. On May 27, 2003, Judge
                 W.D. New York.
                                                           Scott granted Defendants' Motion to Compel and
             Wattie FOLK, Plaintiff,
                                                           directed Plaintiff to file appropriate interrogatory
                         v.
                                                           responses within twenty days. Despite being granted
       P. RADEMACHER, et al., Defendants.
                                                           an extension of time in which to respond, Plaintiff
                                                           failed to file his interrogatory response. As a result, on
                  No. 00-CV-199S.                          August 19, 2003, Defendants filed a Motion to Dis-
                   Sept. 9, 2005.                          miss pursuant to Rules 41(b) and 37(b) of the Federal
                                                           Rules of Civil Procedure.
Wattie Folk, Great Meadow Corr. Facility, Comstock,
NY, pro se.                                                     On November 5, 2003, this Court denied De-
                                                           fendants' Motion to Dismiss after Plaintiff satisfacto-
William Lonergan, New York State Attorney Gen-             rily explained the reason he failed to comply with
eral's Office, Stephen F. Gawlik, Assistant Attorney       Judge Scott's Order. This Court granted Plaintiff an
General, Buffalo, NY, for Defendants.                      additional thirty days within which to file his response
                                                           to Defendants' First Set of Interrogatories. Plaintiff
             DECISION AND ORDER                            filed and served his response to Defendants' First Set
SKRETNY, J.                                                of Interrogatories on November 21, 2003. This re-
                 I. INTRODUCTION                           sponse, however, was simply a photocopy of the re-
     *1 Plaintiff commenced this action under 42           sponse Plaintiff initially filed on August 29, 2002, the
U.S.C. § 1983 on March 3, 2000, by filing a Com-           one Judge Scott found to be inadequate.
plaint in the United States District Court for the
Western District of New York. Presently before this             Consequently, Defendants filed a second Motion
Court is a Motion to Dismiss filed by the remaining        to Dismiss on December 19, 2003. Plaintiff filed a
defendants in this case-P. Rademacher, Sgt.                response in opposition. Therein, Plaintiff did not deny
Stachewiez, Lt. Hendel, W.Kelley, Hartman, Fleming,        that he simply re-filed his initial interrogatory re-
Booker, Piasa and Sgt. Baker (“Defendants”)-on             sponse. Rather, he argued that Judge Scott did not
September 2, 2004. Defendants bring their motion           have dispositive jurisdiction, and therefore lacked the
pursuant to Rules 41(b) and 37(b) of the Federal Rules     proper authority to find his initial interrogatory re-
of Civil Procedure. This is the third motion filed by      sponse inadequate. Further, Plaintiff argued that he
Defendants on these grounds. For the reasons stated        did not fail to respond as Defendants alleged because
below, Defendants' motion is granted and this case is      he did indeed file a response.
dismissed with prejudice.
                                                               On May 24, 2004, this Court denied Defendants'
                II. BACKGROUND                             Second Motion to Dismiss. In doing so, however, this




                           © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 11 of 20
                                                                                                              Page 2


Not Reported in F.Supp.2d, 2005 WL 2205816 (W.D.N.Y.)
(Cite as: 2005 WL 2205816 (W.D.N.Y.))

Court rejected Plaintiff's arguments and excuses for                             III. DISCUSSION
not complying with Judge Scott's Order. Nonetheless,        A. Dismissal under Rule 41(b) For Failure to Prose-
because Plaintiff is proceeding pro se, this Court de-      cute
termined that granting the relief Defendants requested            This case first warrants dismissal based on Plain-
would be too drastic a measure at that stage of the         tiff's failure to prosecute, pursuant to Rule 41(b) of the
litigation. See Bobal v. Rensselaer Polytecnic Inst.,       Federal Rules of Civil Procedure, which provides that:
916 F.2d 759, 764 (2d Cir.1990) ( “dismissal with
prejudice [under Rule 37] is a harsh remedy to be used           [f]or failure of the plaintiff to prosecute or to
only in extreme situations ...”). This Court warned         comply with these rules or any order of court, a de-
Plaintiff that his lawsuit may be dismissed with prej-      fendant may move for dismissal of an action or of any
udice if he did not file and serve appropriate responses    claim against the defendant. Unless the court in its
to Defendants' First Set of Interrogatories within thirty   order for dismissal otherwise specifies, a dismissal
days. Cf. id. at 764 (discussing that a court may dis-      under this subdivision and any dismissal not provided
miss an action brought by a pro se plaintiff if such        for in this rule, other than a dismissal for lack of ju-
plaintiff has been advised by the court that further        risdiction, for improper venue, or for failure to join a
non-compliance with a court order could result in           party under Rule 19, operates as an adjudication upon
dismissal of the case with prejudice).                      the merits.

     *2 On June 17, 2004, Plaintiff filed a Motion to           FED. R. CIV. P. 41(b).
Extend the thirty-day response deadline. By Order
filed July 7, 2004, this Court directed Defendants to
                                                                 Rule 41(b) does not define what constitutes fail-
provide Plaintiff with another copy of their First Set of
                                                            ure to prosecute. However, the Second Circuit has
Interrogatories, extended Plaintiff's deadline to re-
                                                            stated that failure to prosecute “can evidence itself
spond to August 30, 2004, and warned Plaintiff that
                                                            either in an action lying dormant with no significant
this was his final extension of time and that his failure
                                                            activity to move it or in a pattern of dilatory tactics.”
to respond could result in his case being dismissed
                                                            Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42
with prejudice. On August 13, 2004, Plaintiff filed his
                                                            (2d Cir.1982). Dismissal pursuant to Rule 41(b) falls
response to Defendants' First Set of Interrogatories.
                                                            within the court's discretion. See id. at 42-43 (“the
                                                            scope of review of an order of dismissal is confined
     On September 2, 2004, Defendants filed their in-       solely to whether the trial court has exercised its in-
stant Third Motion to Dismiss pursuant to Rules 41(b)       herent power to manage its affairs within the permis-
and 37(b) of the Federal Rules of Civil Procedure. By       sible range of its discretion”). It is, however, “a harsh
Order filed October 7, 2004, this Court directed            remedy to be utilized only in extreme situations.”
Plaintiff to file a response to Defendants' motion on or    Harding v. Fed. Reserve Bank, 707 F.2d 46, 50 (2d
before October 29, 2004. On October 29, 2004,               Cir.1983) (quoting Theilmann v. Rutland Hosp., Inc.,
Plaintiff filed a Motion for Extension of Time to re-       455 F.2d 853, 855 (2d Cir.1972) (per curiam); see also
spond. By Order filed November 4, 2004, this Court          Chira v. Lockheed Aircraft Corp., 634 F.2d 664, 665
extended Plaintiff's response deadline to November          (2d Cir.1980) (discussing the sanction of dismissal for
29, 2004, and warned Plaintiff that his failure to file a   failure to prosecute as “pungent, rarely used, and
response could lead to Defendants' motion being             conclusive”). This is particularly true in cases in-
granted as uncontested. To date, Plaintiff has not filed    volving pro se litigants, where dismissal for failure to
a response to Defendants' motion.                           prosecute should only be granted “when the circum-
                                                            stances are sufficiently extreme.” Lucas v. Miles, 84




                            © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 12 of 20
                                                                                                                   Page 3


Not Reported in F.Supp.2d, 2005 WL 2205816 (W.D.N.Y.)
(Cite as: 2005 WL 2205816 (W.D.N.Y.))

F.3d 532, 535 (2d Cir.1996) (citing Nita v. Connect-           basic interrogatory requests and does not provide
icut Dep't of Envtl. Prot., 16 F.3d 482, 487 (2d               anything by way of meaningful discovery. In fact, no
Cir.1994)).                                                    useful information whatsoever is contained in Plain-
                                                               tiff's response. Clearly, Plaintiff alone is responsible
     *3 The following factors, none of which is dis-           for repeatedly filing inadequate responses to De-
positive, must be considered in determining whether            fendants' discovery request. As a result, Defendants
dismissal for failure to prosecute is warranted: (1) the       still have not received any meaningful response to
duration of the plaintiff's failures, (2) whether the          their interrogatory requests.
plaintiff received notice that further delays would
result in dismissal, (3) whether the defendant is likely            With respect to the second inquiry, which con-
to be prejudiced by further delay, (4) whether an ap-          cerns the duration of Plaintiff's failures, it has been
propriate balance has been struck between alleviating          almost one year that Plaintiff has failed to file a re-
the court's calendar congestion and protecting the             sponse to Defendants' Third Motion to Dismiss. The
litigants' due process rights, and (5) whether lesser          delay caused by Plaintiff's failure to response to De-
sanctions would be appropriate. See United States ex           fendants' interrogatory request is even more signifi-
rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 255 (2d         cant. Defendants filed and served their First Set of
Cir.2004); Nita, 16 F.3d at 485; Feurtado v. City of           Interrogatories on August 17, 2001. It has thus been
New York, 225 F.R.D. 474, 477 (S.D.N.Y.2004)                   more than four years and Plaintiff still has not filed an
(quoting Jackson v. City of New York, 22 F.3d 71, 74           adequate response. This is a failure of significant
(2d Cir.1994)). In the present case, these factors weigh       duration. Cf. Chira, 634 F.2d at 666-67 (delay of six
in favor of dismissal.                                         months sufficient to warrant dismissal for failure to
                                                               prosecute); Antonios A. Alevizopoulos & Assoc., Inc.
1. Duration of Failures                                        v. Comcast Int'l Holdings, Inc., No. 99 Civ. 9311,
    The relevant inquiry on this factor is twofold: (1)        2000 WL 1677984, at *2 (S.D.N.Y. Nov.8, 2000)
whether the plaintiff is at fault for failing to prosecute,    (delay of four months warranted dismissal). Thus, this
and (2) whether the plaintiff's failures were of signif-       Court finds that this factor weighs in favor of dis-
icant duration. See Norden Sys., 375 F.3d at 255.              missal. In this Court's view, all delay in this case is
                                                               attributable to Plaintiff and it is of significant duration.
      In this case, Plaintiff has failed in two ways. First,
as noted above, Plaintiff has failed to respond to De-         2. Notice of Dismissal
fendants' Third Motion to Dismiss, despite twice be-                *4 The Second Circuit requires that the plaintiff
ing directed by this Court to do so. Second, and more          receive adequate notice that the case could be dis-
significant, Plaintiff has failed to adequately comply         missed due to inaction. See Martens v. Thomann, 273
with Judge Scott's discovery Order of May 27, 2003.            F.3d 159, 180-81 (2d Cir.2001). In the present case,
Plaintiff has been afforded numerous opportunities to          Plaintiff had adequate notice. First, both the initial
file an appropriate response to Defendants' First Set of       Scheduling Order on Defendants' Third Motion to
Interrogatories. This Court alone has twice extended           Dismiss and the Order granting Plaintiff's request for
Plaintiff the benefit of the doubt by denying two Mo-          an extension of time warned Plaintiff that his failure to
tions to Dismiss for Plaintiff's failure to engage in          file a response as directed could lead to Defendants'
discovery. While Plaintiff did, in fact, file a response       motion being granted as uncontested. Second, this
to Defendants' First Set of Interrogatories on August          Court's Decision and Order denying Defendants' First
13, 2004, his response is wholly inadequate. Plaintiff's       Motion to Dismiss explicitly stated that Defendants
response contains multiple objections to Defendants'           were free to seek dismissal of Plaintiff's Complaint if




                              © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 13 of 20
                                                                                                              Page 4


Not Reported in F.Supp.2d, 2005 WL 2205816 (W.D.N.Y.)
(Cite as: 2005 WL 2205816 (W.D.N.Y.))

he failed to respond to the First Set of Interrogatories     pare and file numerous scheduling orders, as well as
as directed. Moreover, this Court's Decision and Order       decide three separate motions to dismiss. While this
denying Defendants' Second Motion to Dismiss                 has been a needless expenditure of judicial resources,
warned Plaintiff that his failure to file appropriate        this Court cannot conclude that the overall effect on
responses to Defendants' First Set of Interrogatories        docket congestion has been significant.
could result in this action being dismissed with prej-
udice. Because Plaintiff was repeatedly put on notice             *5 This Court notes, however, that Plaintiff has
that his case could be dismissed due to his continued        been afforded Due Process rights in that he has been
inaction, this factor strongly weighs in favor of dis-       provided numerous opportunities to comply with the
missal. See Lyell Theatre, 682 F.2d at 42-43 (Rule           Orders of this Court. Thus, Plaintiff's own failure to
41(b) dismissal upheld where plaintiff was warned by         litigate this matter is not a denial of Due Process. See
opposing counsel and the court that dismissal for            Dodson v. Runyon, 957 F.Supp. 465, 470
failure to prosecute was possible).                          (S.D.N.Y.1997) (“any claim that plaintiff's due pro-
                                                             cess rights were violated thus cannot prevail because
3. Prejudice to Defendants                                   the delay and resultant dismissal of plaintiff's case are
     The third factor requires an inquiry into whether       of his own making”); cf. Feurtado, 225 F.R.D. at 480
the defendant has been prejudiced by the plaintiff's         (repeated failure to comply with court orders dimin-
inaction. “Prejudice to defendants resulting from un-        ishes a plaintiff's right to present his claims). Ac-
reasonable delay may be presumed, but in cases where         cordingly, this factor also weighs in favor of dismissal.
delay is more moderate or excusable, the need to show
actual prejudice is proportionately greater.” Lyell          5. Consideration of Lesser Sanctions
Theatre, 682 F.2d at 43 (citations omitted). In Lyell             Finally, the Second Circuit requires district courts
Theatre, the court presumed prejudice where the              to consider whether lesser sanctions would suffi-
plaintiff on numerous occasions failed to file docu-         ciently remedy any prejudice resulting from the
ments as directed by the court. Id. at 39-40, 43. Similar    plaintiff's inaction. See Norden Sys., 375 F.3d at 257.
to the present case, the plaintiff in Lyell Theatre con-     Upon reviewing the entire record in this case, it is the
tinued to ignore the court's orders even after he had        opinion of this Court that Plaintiff has no intention of
been warned that he was risking dismissal. Id. at 39.        complying with this Court's Orders or properly liti-
Under Lyell Theatre, the prejudice to Defendants in          gating this case. Plaintiff has repeatedly ignored court
this case may be presumed. Thus, this factor weighs in       orders by failing to file a response to Defendants'
favor of dismissal.                                          Third Motion to Dismiss and to Defendants' First Set
                                                             of Interrogatories. Given the procedural history of this
4. Balance between Calendar Congestion and Due               case, this Court finds that any sanction short of dis-
Process Rights                                               missal would be ineffective. See Smith v. Human Res.
     The fourth factor requires the court to consider        Admin. of New York City, 2000 WL 307367, at *3
the balance between calendar congestion and the              (S.D.N.Y. Mar.24, 2000) (finding lesser sanctions
plaintiff's right to present his or her case. See Norden     inappropriate where past court orders did not motivate
Sys., 375 F.3d at 257. In this regard, “ ‘a court must not   the plaintiff to move the case forward); Alevizopoulos,
let its zeal for a tidy calendar overcome its duty to        2000 WL 1677984, at 4 (finding lesser sanctions in-
justice.” ’ Feurtado, 225 F.R.D. at 480 (quoting Davis       appropriate based on repeated failures to comply with
v. United Fruit Co., 402 F.2d 328, 331 (2d Cir.1968)).       court orders). Thus, this final factor also weighs in
Plaintiff's failure to comply with Judge Scott's dis-        favor of dismissal.
covery order has resulted in this Court having to pre-




                             © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
         Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 14 of 20
                                                                                                             Page 5


Not Reported in F.Supp.2d, 2005 WL 2205816 (W.D.N.Y.)
(Cite as: 2005 WL 2205816 (W.D.N.Y.))

     Accordingly, this Court finds that dismissal of
this case is warranted under Rule 41(b) for Plaintiff's        For all of the reasons discussed above, this Court
failure to prosecute.                                      finds that dismissal of this case is also proper under
                                                           Rule 37(b) for Plaintiff's failure to comply with dis-
B. Dismissal under Rule 37(b) For Failure to Comply        covery orders.
with Discovery Orders
     “A district court may impose sanctions when ‘a                           IV. CONCLUSION
party ... fails to obey an order to provide or permit           Mindful of the fact that pro se cases should not
discovery.” ’ Burns v. Imagine Films Entm't, Inc., 164     easily be dismissed for procedural deficiencies, this
F.R.D. 594, 598 (W.D.N.Y.1996) (quoting FED. R.            Court concludes that Plaintiff's failures in this case go
CIV. P. 37(b)). Rule 37 of the Federal Rules of Civil      beyond procedural deficiencies, and constitute actual
Procedure, which concerns the discovery obligations        neglect. Plaintiff has failed to diligently prosecute this
of civil litigants, vests district courts with “broad      action in any manner, and has failed to comply with
power” and discretion to impose sanctions, including       orders of this Court. As such, because each of the
dismissal, on parties who fail to adhere to discovery      factors relevant to the Rule 41(b) and Rule 37(b)
orders. See Friends of Animals, Inc. v. United States      analysis favor dismissal, this Court will dismiss this
Surgical Corp., 131 F.3d 332, 334 (2d Cir.1997) (per       case with prejudice.
curiam); see also Jones v. J.C. Penney's Dep't Stores,
Inc., 228 F.R.D. 190, 195 (W.D.N.Y.2005) (identify-
                                                                           V. ORDERS
ing dismissal of the action as an available sanction
                                                               IT HEREBY IS ORDERED, that Defendants'
under Rule 37); JSC Foreign Econ. Ass'n. Tech-
                                                           Third Motion to Dismiss (Docket No. 145) is
nostroyexport v. Int'l Dev. & Trade Servs., Inc., No.
                                                           GRANTED.
03 Civ. 5562, 2005 WL 1958361, at *9 (S.D.N.Y.
Aug. 16, 2005).
                                                               FURTHER, that this case is dismissed with
                                                           prejudice pursuant to Rules 41(b) and 37(b) of the
      *6 While Rule 37 dismissal is a drastic remedy to
                                                           Federal Rules of Civil Procedure.
be reserved only for extreme circumstances, it “is
warranted ... where a party fails to comply with the
                                                                FURTHER, that the Clerk of the Court is directed
court's discovery orders willfully, in bad faith, or
                                                           to close this case.
through fault.” John B. Hull, Inc. v. Waterbury Pe-
troleum Prods., Inc., 845 F.2d 1172, 1176 (2d
Cir.1988) (and cases cited therein); see also Societe          SO ORDERED.
Int'l v. Rogers, 357 U.S. 197, 212, 78 S.Ct. 1087, 2
L.Ed.2d 1255 (1958) (sanctions under Rule 37 justi-        W.D.N.Y.,2005.
fied where responding party has control over infor-        Folk v. Rademacher
mation requested and fails or refuses production           Not Reported in F.Supp.2d, 2005 WL 2205816
without showing of inability to comply with court's        (W.D.N.Y.)
order). Moreover, “dismissal with prejudice may be
imposed even against a plaintiff who is proceeding pro     END OF DOCUMENT
se, so long as a warning has been given that noncom-
pliance can result in dismissal.” Valentine v. Museum
of Modern Art, 29 F.3d 47, 50 (2d Cir.1994) (per
curiam).




                           © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 15 of 20



                                                                                                              Page 1


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))


                                                              the facts relevant to this Order, which are recounted in
                                                              detail in the OSC, as well as prior orders and tran-
                                                              scripts in this matter, including Nolan I. However,
                                                              certain facts post-date those orders and are recounted
          United States District Court,
                                                              here.
               S.D. New York.
           John NOLAN, Plaintiff,
                                                                   The Court in Nolan I imposed civil contempt
                       v.
                                                              sanctions on Mr. Piccone and Mr. Flaum, in the
      PRIMAGENCY, INC. et al., Defendants.
                                                              amounts of $750.00 and $200.00, respectively. See
                                                              Nolan I at *1-4. Nolan I also included the following
                 No. 07 Civ. 134(RJS).
                                                              directives:
                    April 16, 2008.

                                                                Additionally, Mr. Piccone has until March 17, 2008,
             MEMORANDUM AND ORDER
                                                                to comply with the Court's November 1, 2008 and
RICHARD J. SULLIVAN, District Judge.
                                                                January 3, 2008 orders. This means that by March
      *1 On January 31, 2008, this Court issued an
                                                                17, 2008, Mr. Piccone must (1) properly file the
Order to Show Cause (the “OSC”) sua sponte, di-
                                                                Amended Complaint via the Court's electronic case
recting counsel for plaintiff John Nolan, Mr. Louis A.
                                                                system (“ECF”); (2) submit a courtesy copy of the
Piccone, Esq., and counsel for defendants Primagen-
                                                                Amended Complaint to chambers in accordance
cy, Inc., Steven Lebetkin, and Conrad J. Isoldi (“De-
                                                                with the Individual Practices of the undersigned; (3)
fendants”), Mr. Neil R. Flaum, Esq., to show cause
                                                                confer with Defendants' counsel, Mr. Flaum, re-
why this case should not be dismissed and/or why
                                                                garding a joint proposed Case Management Plan;
sanctions and a finding of civil contempt on Mr. Pic-
                                                                (4) submit a proposed Plan to the Court by hand
cone and/or Mr. Flaum should not issue given the
                                                                delivery, email, or regular mail, provided that it
failure of plaintiff to diligently prosecute this case, and
                                                                reaches chambers by March 17, 2008; and (5)
the failure of the parties to follow Court orders. After
                                                                submit a joint status letter, along with Mr. Flaum,
counsel for plaintiff failed to appear on the return date
                                                                outlining what, if anything, has transpired in this
of the OSC, the Court issued an order on March 3,
                                                                case since the November 1, 2007 conference. Mr.
2008 imposing sanctions on the parties, but declining
                                                                Piccone is also directed to forward a copy of this
to dismiss the case, provided that the parties complied
                                                                order to his client, plaintiff John Nolan and file
with the directives contained in that order. See Nolan
                                                                proof of service electronically with the Court ....
v. Primagency, Inc., No. 07 Civ. 134(RJS), 2008 WL
                                                                Failure to comply with this Order in any respect
650387 (S .D.N.Y. Mar. 3, 2008) (“Nolan I” ). Plain-
                                                                shall result in dismissal of this case pursuant to
tiff failed to comply with that order in each and every
                                                                Rule 41(b) of the Federal Rules of Civil Proce-
respect. Accordingly, pursuant to Federal Rule of
                                                                dure.
Civil Procedure 41(b), this action is dismissed with
prejudice.
                                                                   Nolan I, 2008 WL 650387 at *3 (emphasis add-
                                                              ed). With regard to Mr. Flaum, Nolan I contained the
               I. BACKGROUND
                                                              following directives:
    The Court presumes the parties' familiarity with
                                                                In addition, Mr. Flaum is given a limited amount of




                             © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 16 of 20
                                                                                                             Page 2


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))

  time in which to comply with past orders. This             “missed the boat” (id. at 8), he sent in payment of the
  means that Mr. Flaum must (1) properly file an             $200.00 sanction on April 7, 2008 and filed the status
  answer to the Amended Complaint via the Court's            letter that day (see id.), 21 days after the deadline
  ECF system by April 7, 2008, assuming, of course,          contained in Nolan I.FN2 It is unclear whether Mr.
  that the Amended Complaint has been filed as of            Flaum ever forwarded a copy of Nolan I to his clients
  March 17, 2008; (2) submit a courtesy copy of the          as directed, but it is certainly clear from the docket
  Answer to chambers in accordance with the Indi-            sheet in this case that Mr. Flaum failed to file the
  vidual Practices of the undersigned; (3) confer with       required proof of service. See Nolan I, 2008 WL
  Plaintiff's counsel, Mr. Piccone, regarding a joint        650387, at *4.
  proposed Case Management Plan; (4) submit a
  proposed Plan to the Court by hand delivery, email,                 FN1. Mr. Piccone asserted on the record at
  or regular mail, provided that it reaches chambers                  the April 8, 2008 conference that he had in
  by March 17, 2008; and (5) submit a joint status                    fact filed the amended complaint in No-
  letter, along with Mr. Piccone, no later than March                 vember, 2007, and that he could submit proof
  17, 2008, outlining what, if anything, has transpired               demonstrating this fact. (See Transcript of
  in this case since the November 1, 2007 conference.                 April 8, 2008 Conference (“Apr. 8 Tr.”) at
  If for some reason a joint letter is not possible, Mr.              5-7.) While it may be true that Mr. Piccone
  Flaum shall submit a status letter to the Court by                  did technically file a hard copy of the
  March 17, 2008 explaining why the submission of a                   amended complaint in this matter, the
  joint letter was not possible. Additionally, Mr.                    amended complaint was never properly filed
  Flaum shall be present at the conference on Tues-                   on ECF, because he never emailed the
  day, April 8, 2008 at 10:30 a.m., and is also directed              amended complaint to case_openings@nysd
  to forward a copy of this Order to his clients and file             . uscourts.gov, pursuant to ECF procedure.
  proof of service electronically with the Court. Fail-               As a result of his failure to do so, the
  ure to strictly comply with this order shall result in              amended complaint is not available on ECF.
  further sanctions.                                                  This is exactly what the Court sought to
                                                                      ameliorate when it ordered Mr. Piccone to
     *2 Id. at *4. The Court in Nolan I stated three                  “properly file” the amended complaint on
separate times that the case would be dismissed if                    ECF. See Nolan I, 2008 WL 650387, at *3. In
plaintiff failed to comply with any of these directives.              any event, regardless of the extent of Mr.
Id. at *1-5.                                                          Piccone's non-compliance with this portion
                                                                      of Nolan I, this dismissal is based on plain-
     Incredibly, as of April 8, 2008, as noted in the                 tiff's counsel's failure to follow numerous
record on that day's conference, the parties collec-                  other directives, as outlined in this and prior
tively had failed to comply with even one of the                      orders.
directives contained in Nolan I. (See Apr. 8 Tr. at 3.)
Mr. Piccone admitted on the record that he had not                    FN2. A letter from Mr. Flaum addressed to
complied with any of the directives in Nolan I, and                   the Court and dated April 7, 2008 was re-
that his failure to comply with Nolan I was due to                    ceived in Chambers on April 9, 2008, and
personal issues that the Court does not recount here                  contained a check payable to the Clerk of the
but are referenced, at least in part, in the transcript of            Court in the amount of $200.00. That check
the April 8, 2008 telephone conference.FN1 (See id. at                was tendered to the cashier in the Clerk's of-
3-4.) Mr. Flaum noted that although he had also                       fice on April 9, 2008.




                             © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 17 of 20
                                                                                                             Page 3


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))

                                                            Rule 41(b) should employ a balancing test, consider-
                     II. DISCUSSION                         ing the following factors:
  A. Legal Standard for Dismissal Pursuant to Rule
                           41(b)                              (1) the duration of the plaintiff's failure to comply
     Rule 41(b) expressly authorizes involuntarily            with the court order, (2) whether plaintiff was on
dismissal “[i]f the plaintiff fails to prosecute or to        notice that failure to comply would result in dis-
comply with these rules or a court order.”                    missal, (3) whether the defendants are likely to be
Fed.R.Civ.P. 41(b); see also LeSane v. Hall's Sec.            prejudiced by further delay in the proceedings, (4) a
Analyst, Inc., 239 F.3d 206, 209 (2d Cir.2001). The           balancing of the court's interest in managing its
“primary rationale” for dismissal pursuant to Rule            docket with the plaintiffs interest in receiving a fair
41(b) is “the failure of plaintiff in his duty to process     chance to be heard, and (5) whether the judge has
his case diligently.” Lyell Theatre Corp. v. Loews            adequately considered a sanction less drastic than
Corp., 682 F.2d 37, 43 (2d Cir.1982). Dismissal pur-          dismissal.
suant to Rule 41(b) is committed to the discretion of
the district court, and may be imposed sua sponte. See            Lucas, 84 F.3d at 535 (2d Cir.1996); see also
Link v. Wabash Railroad Co., 370 U.S. 626, 633              United States ex rel. Drake v. Norden Sys., Inc., 375
(1962); LeSane, 239 F.3d at 209. Rule 41(b) provides        F.3d 248, 254 (2d Cir.2004). Generally, no one factor
that such a dismissal “operates as an adjudication on       is dispositive. Shannon v. Gen. Elec. Co., 186 F.3d
the merits” unless the dismissal order states otherwise.    186, 194 (2d Cir.1999) (citing Nita v. Conn. Dep't of
See Lyell Theatre, 682 F.2d at 42-43.                       Envtl. Prot., 16 F.3d 482, 485 (2d Cir.1994)).

     Dismissal is an extreme and “harsh” remedy only                            B. Analysis
to be imposed in the most “extreme” situations, and             Weighing all of the above factors, the Court
the Court must consider the entire record in deciding       dismisses this case with prejudice pursuant to Rule
whether dismissal is appropriate. See Lucas v. Miles,       41(b).
84 F.3d 532, 535 (2d Cir.1996); Minnette v. Time
Warner, 997 F.2d 1023, 1027 (2d Cir.1993). Howev-
                                                                                   1. Duration
er, in appropriate cases, dismissal must be available,
                                                                 The first element of the balancing test, the dura-
“not merely to penalize those whose conduct may be
                                                            tion of plaintiffs failures, requires that the court con-
deemed to warrant such a sanction, but to deter those
                                                            sider “(1) whether the failures to prosecute were those
who might be tempted to such conduct in the absence
                                                            of the plaintiff; and (2) whether these failures were of
of such a deterrent.” Nat'l Hockey League v. Metro.
                                                            significant duration.” Martens v. Thomann, 273 F.3d
Hockey Club, Inc., 427 U.S. 639, 643 (1976). While
                                                            159, 180 (2d Cir.2001) (citing Spencer v. Doe, 139
dismissal based on the actions of a party's attorney
                                                            F.3d 107, 113 (2d Cir.1998)); see also United States
may have serious consequences for the represented
                                                            ex rel. Drake, 375 F.3d at 255. The court must also
party, the Supreme Court has recognized that “[t]here
                                                            consider whether any of the delays are attributable to
is certainly no merit to the contention that dismissal of
                                                            the defendant. See Jackson v. City of New York, 22
petitioner's claim because of his counsel's unexcused
                                                            F.3d 71, 75 (2d Cir.1994).
conduct imposes an unjust penalty on the client.” Link,
370 U.S. at 633.
                                                                Here, while the various failures to follow court
                                                            orders can be attributed to both parties, plaintiff is
     *3 The Second Circuit has instructed that a dis-
                                                            primarily to blame for the fact that this case has not
trict court weighing dismissal of a case pursuant to




                            © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 18 of 20
                                                                                                             Page 4


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))

advanced in more than six months. See Nolan I, 2008          ment weighs in favor of dismissal.
WL 650387, at *5. This period of delay is particularly
significant given that, during that time, the action did                           3. Prejudice
not merely lie dormant, but the parties ignored and               *4 The third element requires that the Court con-
disobeyed multiple court orders designed to move the         sider the prejudice of further delay to the defendant.
case along. The six-month period at issue here thus is       See Lucas, 84 F.3d at 535 (2d Cir.1996). Where the
of sufficient duration to weigh in favor of dismissal.       delay is unreasonable, prejudice may be presumed as a
See Lyell Theatre Corp., 682 F.2d at 42-43 (noting           matter of law. Shannon, 186 F.3d at 195 (citing Lyell
that Rule 41 dismissal may be warranted “after merely        Theatre, 682 F.2d at 43). This is generally because
a matter of months”).                                        “delay by one party increases the likelihood that evi-
                                                             dence in support of the other party's position will be
                       2. Notice                             lost and that discovery and trial will be made more
    The second element to be considered is whether           difficult.” Id. However, “in cases where delay is more
the plaintiff was on notice that further delay would         moderate or excusable, the need to show actual prej-
result in dismissal of the case. See Lucas, 84 F.3d at       udice is proportionally greater.” Lyell Theatre, 682
535 (2d Cir.1996). The Second Circuit has held that          F.2d at 43. “Although a court cannot deny a plaintiff
where a court puts a plaintiff on notice that the court is   the right to be heard in the interest of avoiding docket
considering dismissal, and a plaintiff fails to file a       congestion, where a plaintiff could have avoided
document explaining the failures and outlining why           dismissal ‘there can be no claim by plaintiff that [its]
the action should not be dismissed, this element has         due process rights have been denied.’ “ Jacobs v.
been met. See Shannon, 186 F .3d at 194-95.                  County of Westchester, No. 99 Civ. 4976(WCC), 2008
                                                             WL 199469, at *6 (S.D.N.Y. Jan. 22, 2008) (quoting
     The notice element strongly weighs in favor of          Europacific Asset Mgmt. Corp. v. Tradescape Corp.,
dismissal of this case. Plaintiff was given notice of the    233 F.R.D. 344, 354 (S.D.N.Y.2005) (alteration in
Court's intent to dismiss the action in Nolan I, which       original)).
stated three times that the action would be dismissed
in the event of the plaintiffs failure to comply with its         Defendants' counsel is to blame for at least some
directives. See Nolan I, 2008 WL 650387, at *1-5. In         of the delay in this matter. Because of this, and be-
addition, the OSC gave both parties an opportunity to        cause only six months have passed, the Court will not
submit papers and to appear in Court to contest dis-         presume prejudice. While it is demonstrably unrea-
missal. Plaintiff failed to submit papers in response to     sonable to fail to comply with court orders for six
the OSC, or to appear on the return date, and failed to      months, the unreasonable delay present in other cases
follow even one of the directives in Nolan I. Fur-           in which courts presumed prejudice is absent here. See
thermore, the parties had previously been warned that        Shannon, 186 F.3d at 195 (finding presumption of
the Court would consider sanctioning the parties for         prejudice because events at issue in lawsuit had taken
failure to comply with Court orders. (See Jan. 2, 2008       place over a decade earlier); Peart v. City of New York,
Order.) Finally, plaintiff himself appeared at the Jan-      992 F.2d 458, 462 (2d Cir.1993) (citing potential for
uary 30, 2008 conference before the Court, and was           witness recollection to diminish or witness unavaila-
informed of the Court's intention to issue the OSC and       bility as the reason for a presumption of prejudice due
consider dismissing the case absent further action.          to unreasonable delay); Dodson, 957 F.Supp. at 470
(See Jan. 30, 2008 Tr. at 3-5.) Thus, because it is          (S.D.N.Y.1997) (holding that dismissal was appro-
abundantly clear that the Court gave plaintiff notice of     priate after a five-year delay because the court can
the impending dismissal of the case, the second ele-         presume that witnesses' “memories have faded” when




                             © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 19 of 20
                                                                                                                   Page 5


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))

eleven years have passed since the events giving rise          Court has adequately considered remedies other than
to plaintiffs cause of action). Thus, the Court finds that     dismissal. “It is clear that a district judge should em-
the prejudice factor does not weigh in favor of dis-           ploy the remedy of dismissal ‘only when he is sure of
missal.                                                        the impotence of lesser sanctions.’ “ Dodson, 86 F.3d
                                                               at 39 (citing Chira, 634 F.2d at 665). “In deciding on
    4. Balancing the Court's and Plaintiff's Interests         the suitability of lesser sanctions, and whether the
     With respect to the fourth element, the balancing         sanctions should be aimed primarily against the party
of the court's interests and the plaintiff's right to a fair   or the attorney, it can be important for the district court
adjudication on the merits, the Second Circuit has             to assess the relative roles of attorney and client in
instructed that “[t]here must be compelling evidence           causing the delay....” Id. at 40. “[T]he more the delay
of an extreme effect on court congestion before a              was occasioned by the lawyer's disregard of his obli-
litigant's right to be heard is subrogated to the con-         gation toward his client, the more this factor argues in
venience of the court.” Lucas, 84 F.3d at 535-36. As           favor of a less drastic sanction imposed directly on the
such, the plaintiff's failure to prosecute must be “vex-       lawyer.” Id. However, this Court must be guided by
atious and burdensome” on the Court's ability to               the Supreme Court's pronouncement that “[t]here is
manage its docket, as opposed to being merely “silent          certainly no merit to the contention that dismissal of
and unobtrusive.” LeSane, 239 F.3d at 210.                     petitioner's claim because of his counsel's unexcused
                                                               conduct imposes an unjust penalty on the client. Peti-
                                                               tioner voluntarily chose this attorney as his repre-
     Plaintiff's right to an opportunity to be heard is
                                                               sentative in the action, and he cannot now avoid the
not taken lightly by this Court. However, this action
                                                               consequences of the acts or omissions of this freely
has been pending for over a year, and there has been
                                                               selected agent.” Link, 370 U.S. at 633-34.
no significant progress of any kind for six months.
During that time, this Court has issued six separate
orders relating to the parties' various failures, and held          Although it is without question that plaintiff's
three conferences relating to the parties' inability to        failures in this case are solely attributable to his
advance the case. While the Court has less knowledge           counsel, Mr. Piccone, plaintiff himself was on notice
of what transpired prior to this action being reassigned       of Mr. Piccone's shortcomings up to and including his
to the undersigned on September 4, 2007, the parties'          failure to appear on January 30, 2008. Nevertheless, as
ongoing failure to comply with orders of this Court            of the April 8, 2008 telephone conference, Mr. Pic-
has taken up a grossly disproportionate amount of the          cone was still the counsel of record in this matter.
Court's time since October, 2007. Plaintiff's duty to          Plaintiff voluntarily chose Mr. Piccone to represent
prosecute the case diligently “is designed to achieve          him in this action. Thus, while dismissal is an unfor-
‘fairness to other litigants, whether in the same case or      tunate result for plaintiff, it is not an unjust result. See
merely in the same court as competitors for scarce             Link, 370 U.S. at 633-34.
judicial resources....' “ Dodson, 957 F.Supp. at 470
(quoting Chira v. Lockheed Aircraft Corp., 634 F.2d                 As to the consideration of lesser sanctions, this
664, 668 (2d Cir.1980)). As such, the Court finds that         factor clearly weighs in favor of dismissal. As re-
plaintiff's failures have been “vexatious and burden-          flected in the record of this case, the Court has given
some” and accordingly, the fourth element weighs in            plaintiff numerous opportunities to be heard in rela-
favor of dismissal.                                            tion to his failure to follow court orders. Prior ad-
                                                               monishments and warnings have been wholly inef-
          5. Efficacy of Lesser Sanctions                      fective. Indeed, the Court previously issued a civil
    *5 Finally, the fifth element looks to whether the         contempt sanction against Mr. Piccone in the amount




                              © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
          Case 5:19-cv-01573-TWD Document 14 Filed 10/26/20 Page 20 of 20
                                                                                                             Page 6


Not Reported in F.Supp.2d, 2008 WL 1758644 (S.D.N.Y.), 70 Fed.R.Serv.3d 397
(Cite as: 2008 WL 1758644 (S.D.N.Y.))

of $750.00 in order to induce his compliance with            The Clerk of the Court is respectfully directed to close
future orders. See Nolan I, 2008 WL 650387 at *3. As         this case.
of the date of this Order, that sanction has not been
paid. Moreover, as noted above, counsel has not                  SO ORDERED.
complied with any of the directives contained in Nolan
I. As such, and based on the record in this case, the
                                                             S.D.N.Y.,2008.
Court is convinced that lesser sanctions will have no
                                                             Nolan v. Primagency, Inc.
impact on plaintiff's, or his counsel's, conduct or
                                                             Not Reported in F.Supp.2d, 2008 WL 1758644
compliance with this court's orders.
                                                             (S.D.N.Y.), 70 Fed.R.Serv.3d 397

     As four of the five elements favor dismissal under
                                                             END OF DOCUMENT
Rule 41(b), the Court finds that dismissal is appropri-
ate, and this case is accordingly dismissed with prej-
udice pursuant to Rule 41(b). While the Court is
sympathetic to the personal issues encountered by
plaintiffs counsel over the past few months, as alluded
to by Mr. Piccone during the April 8, 2008 telephone
conference, that fact does not alleviate Mr. Piccone's
duties to the Court and his client. A simple letter to the
Court explaining his plight could have resulted in the
extension of deadlines, a short stay of the action, or
other relief, including obtaining new counsel for
plaintiff. Mr. Piccone has made no showing that he
was unable to contact the Court during the time that he
was preoccupied with personal matters. The Court
recognizes that dismissal of this case with prejudice
may have the result of denying plaintiff any relief that
he might have obtained on his claims. However,
plaintiff is responsible for his choice of counsel, and
did not choose at any point, even after being advised
of Mr. Piccone's failures, to replace him as counsel.
See Lastra v. Weil, Gotshal & Manges LLP, No. 03
Civ. 8756(RJH)(RLE), 2005 WL 551996, at *4
(S.D.N.Y. Mar. 8, 2005) (“Claims by a litigant that he
should be excused from his attorney's actions because
of alleged fraudulent conduct and disobeyance of the
litigant's orders may give rise to a claim for malprac-
tice, but does not constitute an extraordinary circum-
stance or excusable neglect.”)


             III. CONCLUSION
   *6 For the foregoing reasons, this action is
DISMISSED with prejudice pursuant to Rule 41(b).




                             © 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
